Citation Nr: 0519378	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for residuals of 
hemorrhagic fever.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1953 to September 
1955.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

There is some question in the record regarding whether the 
veteran perfected his appeal of the RO's July 1999 rating 
decision in a timely manner.  He initiated an appeal of that 
decision in April 2000, and in response, the RO issued a 
statement of the case in May 2000.  Thereafter, the veteran 
did not file a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  In May 2000, however, the RO received a VA Form 
21-4138 (Statement in Support of Claim) (emphasis added) from 
the veteran indicating that he wanted a local hearing.  By 
filing such a statement on such a form, the veteran showed a 
clear intent to continue his appeal.  The Board thus 
construes this written statement as a substantive appeal of 
the RO's July 1999 rating decision and proceeds accordingly.

The claims of entitlement to service connection for residuals 
of hemorrhagic fever and entitlement to service connection 
for a back disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action in support of these claims.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for residuals of an eye injury.

2.  The veteran does not currently have residuals of an eye 
injury.


CONCLUSION OF LAW

Residuals of an eye injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 


claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which portion of the evidence VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the claim of entitlement to 
service connection for residuals of an eye injury, VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2005, after initially denying the 
veteran's claim for service connection for residuals 


of an eye injury in a rating decision dated July 1999.  
However, given that such notice was not mandated at the time 
of the rating decision, the RO did not err by providing the 
veteran remedial notice.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the April 2005 letter, the RO acknowledged the veteran's 
claim of entitlement to service connection for residuals of 
an eye injury, explained to him what the evidence needed to 
show to support that claim, identified the type of evidence 
that would best substantiate that claim, including, in part, 
lay statements establishing that the alleged in-service eye 
injury actually occurred, and notified him of the evidence it 
had already obtained in support of that claim and the 
evidence VA was responsible for securing pursuant to its duty 
to assist.  The RO noted that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, including private medical records, records from 
state and local governments, and records from employers, 
provided the veteran identified the sources of those records.  
The RO also noted that, ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence not in the possession of a federal department or 
agency.  The RO advised the veteran to furnish the RO any 
additional evidence he had pertaining to his claim, or to 
notify the RO in writing that he had no more evidence to 
submit.  The RO indicated that if the veteran wished the RO 
to obtain medical reports on his behalf, he should sign the 
enclosed forms authorizing their release.

Moreover, in rating decisions dated July 1999 and June 2001, 
letters dated March 1999, June 1999 and February 2001, 
statements of the case issued in May 2000 and January 2002, 
and a supplemental statement of the case issued in June 2005, 
the RO provided the veteran some of the same information 
furnished in the April 2005 notice, explained the reasons for 
which his claim of entitlement to residuals of an eye injury 
was denied, the evidence it had requested in support of that 
claim, the 


evidence it had considered in denying that claim, and the 
evidence still needed to substantiate that claim, and 
furnished the veteran the provisions pertinent to that claim, 
including those governing VA's duties to notify and assist.  

As well, the RO informed the veteran that it had attempted to 
obtain his service medical records, but had learned that 
those records were unavailable, possibly because they had 
been destroyed in a fire that occurred at the Records 
Management Center, a military records storage facility.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the veteran to assist in 
reconstructing his service data by submitting copies of his 
service records, additional information regarding his 
service, and/or alternative types of evidence to support his 
claim.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim of 
entitlement to service connection for residuals of an eye 
injury.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  
Specifically, the RO endeavored to secure and associate with 
the claims file the veteran's service medical and personnel 
records, the only evidence the veteran identified as being 
pertinent to this particular claim.  During the course of his 
appeal, the veteran signed authorizations to release his 
treatment records from seven post-service medical providers, 
but when he identified these providers, he indicated that 
they had treated him for other medical conditions unrelated 
to his eyes.  

The RO also endeavored to reconstruct the veteran's service 
file, but despite multiple requests, the veteran did not 
provide sufficient information for the RO to do so.  As 
instructed, the veteran filled out a NA Form 13055 (Request 
for Information Needed to Reconstruct Medical Data), but this 
document did not 


include the names and locations of the facilities where he 
allegedly received 
in-service eye treatment.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, 
because the information the veteran provided remained 
incomplete after multiple requests, the RO could not conduct 
a thorough search.  

In any event, in VA Forms 646 (Statement of Accredited 
Representation in Appealed Case) dated May 2005 and June 
2005, and during a telephone conversation with the RO in May 
2005, the veteran and his representative rested this appeal, 
waived the 60-day waiting period to respond to certain 
documents, and requested the RO to forward his claims file to 
the Board for adjudication. 

The RO did not conduct medical inquiry, including by 
affording the veteran a VA examination, in an effort to 
substantiate the veteran's claim of entitlement to service 
connection for residuals of an eye injury.  The Board does 
not believe that the RO erred as a result of this inaction, 
however, because, as discussed below, there is no evidence of 
record confirming an in-service eye injury.  In light of the 
absence of such evidence, it would be futile to seek an 
opinion discussing whether any current eye disorder is 
related to such an injury.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 


remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to the claim of entitlement to service 
connection for residuals of an eye injury, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claim

According to written statements the veteran submitted during 
the course of this appeal and during a hearing held before a 
Hearing Officer at the RO in September 2000, the veteran 
should be service connected for residuals of an eye injury 
sustained in service in August 1954, while serving with 
Company C, 453rd Engineers, 44th Engineer Group, in Pusan, 
Korea.  Allegedly, during that month, the veteran was working 
as a construction foreman helping to build a retaining wall 
to hold up a hill at a petroleum dump.  An individual was 
driving a steel drift bolt, when it exploded, causing a 
propulsion of shards of steel.  One of these shards 
penetrated the veteran's eye, necessitating surgery at an 
evacuation type hospital.  Since then, the veteran has 
reportedly suffered residuals of that injury, including 
scarring of the eye. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the 


showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran had active service from October 
1953 to September 1955.  Service personnel records confirm 
that, during this time period, he served in Pusan, Korea as a 
construction foreman.  He has submitted photos allegedly 
showing some of his worksites there.  As previously 
indicated, however, his service medical records are 
unavailable to confirm his assertion that he suffered an eye 
injury while 


serving in that capacity.  Regardless, given that there is no 
indication in the claims file that the veteran lacks 
credibility, the Board accepts the veteran's assertion in 
this regard for the sake of further discussion.  
   
According to post-service medical records, the veteran has 
not complained of, or received treatment for, eye symptoms 
since his 1955 discharge from service.  From that date to 
1998, he underwent VA examinations, but never mentioned an 
in-service eye injury.  During VA general medical and 
neuropsychiatric examinations conducted in November 1972 and 
March 1975, examiners noted no abnormalities associated with 
the veteran's eyes.  During the March 1975 examination, the 
examiner indicated that the veteran's pupils were round, 
regular, equal, and reacted to light and accommodation.

In June 1998, several months after filing his claim for 
service connection, the veteran sought private treatment for 
his back, and during that evaluation, he reported that he 
injured his eye and underwent eye surgery in service.  The 
physician, Alberto Goldgaber, M.D., noted that the veteran 
wore glasses, but did not identify any other eye abnormality 
or indicate that the veteran's need to wear glasses resulted 
from an eye injury. 

To prevail in his claim, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the veteran has submitted no 
evidence other than his own assertions establishing that he 
has residuals of an
in-service eye injury.  These assertions, alone, are 
insufficient to diagnose a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of an eye injury.  Based on 
that finding, the Board concludes that residuals 


of an eye injury were not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied. 


ORDER

Service connection for residuals of an eye injury is denied.


REMAND

The veteran also contends that he should be service connected 
for residuals of hemorrhagic fever and a back disorder.  He 
asserts that he had such a fever in service and later 
developed kidney, liver and heart problems as a result 
thereof.  He further asserts that he also developed severe 
back disorders secondary to a back injury sustained in 
service, in June 1955.  Additional action is necessary before 
the Board can decide these claims.  

As previously indicated, on November 9, 2000, the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  In 
this case, for the reasons noted below, VA has not strictly 
complied with the VCAA by providing the veteran adequate 
assistance regarding his claims for service connection for 
residuals of hemorrhagic fever and a back disorder.  

First, as previously indicated, during the course of his 
appeal, the veteran signed authorizations to release his 
treatment records from seven sources, including Meat Cutters 
Medical.  Despite the fact that this authorization notes 
treatment of the veteran's back, kidney, liver and heart, the 
RO never contacted this source in an effort to obtain records 
of the alleged treatment.  Inasmuch as these records are 
pertinent to the claims being remanded, such action should be 
taken on remand.  

Second, recently, the veteran submitted an insurance-related 
document dated in March 1982, which notes a reported history 
of an in-service back injury.  This is a significant piece of 
evidence given the unavailability of the veteran's service 
medical records.  It is dated many years prior to the date 
the veteran filed a claim for service connection for a back 
disorder and suggests that the in-service back injury might 
have occurred, as alleged.  If such is the case, under the 
VCAA, further medical inquiry is necessary in support of the 
veteran's claim of entitlement to service connection for a 
back disorder.   

The VCAA provides that VA must afford a claimant a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  For the previously noted reason, the Board finds that 
an examination is necessary so that an orthopedist can review 
the record and determine whether the veteran's current back 
disorder could be related to the in-service back injury.  

This appeal is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, AMC 
should contact Meat Cutters Medical, 
Institute of Local 88, 4488 Forest Park 
Ave., St. Louis, Missouri, and request a 
representative therefrom to submit copies 
of all records it has in its possession 
of the veteran's kidney, liver, heart and 
back treatment, or a written statement 
indicating that such records are 
unavailable and the reasons therefor.  
AMC should then associate with the claims 
file all information received.

2.  Thereafter, AMC should afford the 
veteran a VA examination of his back by 
an appropriate specialist.  AMC should 
forward the claims file to the examiner 
and request him to review all pertinent 
documents therein  and confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) question the veteran regarding 
the details of his alleged in-
service back injury and all post-
injury back treatment; 

b) diagnose all back disorders shown 
to exist; 

c) opine whether each disorder is at 
least as likely as not related to 
the in-service back injury, as 
described; and   

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

3.  Once the above noted actions are 
taken, AMC should readjudicate the 
veteran's claims of entitlement to 
service connection for residuals of 
hemorrhagic fever and a back disorder 
based on a consideration of all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


